Citation Nr: 1402193	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to May 1992 with service in the Minnesota Air National Guard from April 1999 to October 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as defined by 38 C.F.R § 3.385.

2.  The medical and lay evidence of record demonstrates that the Veteran's bilateral hearing loss had its onset during active military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that service connection is warranted for the Veteran's bilateral hearing loss as it was incurred during active duty service.  Bilateral sensorineural hearing loss was diagnosed upon VA examination and audiogram in March 2012.  The Veteran was also diagnosed with hearing loss during service at an October 1991 audiology consultation and at the March 1992 separation examination.  

Hearing loss is a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  When a chronic disease is shown in service as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to an intercurrent cause.  See 38 C.F.R. § 3.303(b).  In this case, the March 1992 in-service audiogram demonstrated hearing loss for VA purposes in the left ear.  Although the right ear showed normal hearing in March 1992, service records document other findings and diagnoses of hearing loss in both ears.  There is no evidence that the Veteran's hearing loss is due to any intervening cause other than active duty.  The Board will therefore resolve any doubt in favor of the Veteran and find that chronic bilateral hearing loss was first demonstrated during active duty service.  Service connection is therefore granted.

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist the Veteran in the development of his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


